Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 1 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 2 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 3 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 4 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 5 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 6 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 7 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 8 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document      Page 9 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 10 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 11 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 12 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 13 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 14 of 15
Case 12-80226-dd   Doc 1   Filed 10/15/12 Entered 10/15/12 16:51:54   Desc Main
                           Document     Page 15 of 15
